—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Marrus, J.), rendered June 16, 1998, convicting him of sodomy in the first degree, assault in the second degree, and endangering the welfare of a child, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing (Vaughan, J.), of that branch of the defendant’s *523omnibus motion which was to suppress his statements to law enforcement officials.
Ordered that the judgment is affirmed.
The hearing court properly determined that the defendant was not arrested in his apartment and voluntarily accompanied the police to the precinct (see, People v Gillis, 220 AD2d 802; People v Nova, 198 AD2d 193). Additionally, the defendant was given his Miranda warnings in Spanish and voluntarily gave his statement to the police (see, People v Prochilo, 41 NY2d 759, 761). Accordingly, the hearing court properly denied that branch of the defendant’s motion which was to suppress his statements regarding the sexual abuse of his stepdaughter.
Upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]).
The defendant’s remaining contentions are without merit. O’Brien, J. P., Friedmann, Feuerstein and Cozier, JJ., concur.